Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 26 April 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            Newport April 26th 1781.
                        
                        The New-york Gazette has published a Supposed intercepted Letter wrote, as it says by your Excellency to Mr
                            Land Washington, and in which is this Paragraph. "It is very unlikely, I say it to you in confidence that the French fleet
                            and detachment did not undertake this present expedition at the time I proposed it. The destruction of Arnold’s corps
                            would have been unavoidable, and over before the British squadron could have put to sea: Instead of this, they have sent
                            the small squadron that took the Romulus and some other vessels, But as I had foreseen it, it could do nothing at
                            Portsmouth, without the help of some Land Troops."
                        If really this Letter has been wrote by Your Excellency, I shall beg Leave to observe, that the result of
                            this reflexion should seem to be, that We have had here the choice of two expeditions proposed, and that We have preferred
                            the Least to a more considerable undertaking which your Excellency desired. If this was the case, I should beg of your
                            Excellency to call to mind that the Battle of Line ship and the two Frigates went out of Newport on the 9th February on a
                            demand made by Congress and the State of Virginia to the Chevalier Destouches; that your Excellency’s Letter with the plan
                            for the going out of the Whole fleet with a detachment of 10’00. Frenchmen aboard which detachment was to
                            act conjointly with that of The Marquis de La Fayette, bears date of the 15. Febry, and that I only received it on the
                            19th; that having given an instant communication of it to the Chevalier Destouches, I had the honor on the 20th to send
                            his answer to your Excellency: That no Later than the day after the gale of Wind which weakened the British fleet towards
                            the end of January, by their Loss of the Culloden I have offered of the Land forces all that could possibly be transported
                            by the navy, and have not ceased to do it since. I shall not mention to your Excellency the reasons that have delayed the
                            departure of the Chevalier Destouches’s Squadron, because those he gave to your Excellency don’t fall under my cognisance;
                            I only have made mention of these facts to call to your Excellency’s mind these epochas which I beg you’d verify in your
                            Correspondence, that your Excellency may be entirely persuaded, that there will never be the least delay, in what concerns
                            the Land and the small french corps which I command, for the possible execution of your Excellency’s orders, as soon as I
                            shall receive them. On this occasion, I beg of your Excellency that you’d consider that as I have no orders to give to the
                            navy I believe it would be suitable that your Excellency should write in direct manner to the Chevalier Destouches when
                            you will make a proposal of an Expedition for his Squadron, sending it to me under open cover, If your Excellency desires
                            that I should Sollicit it; as I have observed that it would please him better, if the plans in which he may be interested
                            were adressed to him in a direct manner, your Excellency knows very well that every one is jealous of his command. as to
                            what is of my resort, I hope that your Excellency is fully persuaded that the King having put me under your orders, I
                            shall always follow them with as much exactness as any General Officer of your Excellency’s army, being bound to do so as
                            much by my inclination as my duty.
                        Your Excellency’s Letter of the 22d inst. I received yesterday. The going of the British fleet at New york
                            shows how much they stand in need of repair, will probably delay the embarkation announced by Mr Clinton, and will give us
                            time to take all our measures to be ready for a movement towards the North-river, as soon as Your Excellency will look on
                            it as necessary. Our naval engagement has at Least been productive of a real good in delaying the offensive operations to
                            the Southward, and if Vigorous means do not arrive here in the mean time, I hope at Least to be ready to march towards the
                            Later end of may, upon my receiving your Excellency’s orders. as to this post here, I must beg of our Excellency to
                            appoint a General officer of your army to take the command of it and keep it with a corps of American militia; Whether the
                            fleet be yet obliged to remain here, or it puts to sea, because in both cases, I Look on this harbour
                            as very important for the King’s Squadrons. If your Excellency approves of this idea, would it not be usefull that the
                            General appointed to that command should come a little time before your Excellency orders my movement to take a Local
                            knowledge of the post.
                        I beg of your Excellency to give me answer to all the points, with all the candor which distinguishes your
                            Character, that I may prepare every thing before hand, for the speediest execution of all your orders. I am with respect and
                            very great personal attachment, Sir, Your Excellency’s most obedient and most humble Servant
                        
                            le cte de rochambeau
                        
                        
                            Your Excellencys Letter for Mr Laurens is ready to go to france from New bury, with a duplicate of my
                                dispatches, per occasion of a Brig of 20 guns going to Amsterdam, without cruizing at all, by the way of the Orkneys.
                            The first convoy that is announced to us, has put to sea at the end of January, at soonest, how could it
                                be possible that the Gazette of St Kitt’s of the 1st of March, could have had intelligence of its being taken,
                                considering the round aboutways it must have gone thro’, before it could arrive there.
                        

                    